UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-1700



IRA WHITE; CATHY WHITE; AMANDA WHITE; ADAM
WHITE; LARRY J. BROWN; BRENDA BROWN; BILLY
SAMMONS, JR.; DEBORAH SAMMONS; JORDAN SAMMONS;
BRITTANY SAMMONS; ALICE YATES; FRANK COLEMAN;
RODNEY D. JUDE; RODNEY M. JUDE; ANNETTE JUDE;
MELISSA JUDE; NOAH JUDE; BRAYDEN LAMBERT;
CAITLYN   LAMBERT;    CHARITY   LAMBERT;   RANDY
LAMBERT; DEBORAH MURPHY; KERMIT MURPHY; KERMIT
MURPHY, JR.; ALLISON CRABTREE; OSCAR ROBERTS;
TROY STAFFORD; JUANITA PIGMAN; WILLIAM PIGMAN;
ZELLA PIGMAN; RANDY DEWAYNE MEADOWS; TRACIE
MEADOWS; MARISSA MEADOWS; RANDALL LESTER;
KAYCE LESTER; ADAM RANDALL LESTER; TERESA
STANLEY; THELMA ROBERTS; ALLEN SCHWALB; THELMA
PRATER; RUBY BLANKENSHIP; RUSSELL ELKINS; ELLA
MAE ELKINS; TAMMY ELKINS; TIMOTHY ELKINS;
MIRANDA ELKINS; HANNA ELKINS; SHELLEY AMANDA
CRABTREE; TAWNYA WHITT; THELMA ELKINS; RITA
ELKINS;    STEVEN    ELKINS;   WANDA    MOLLETT;
JACQUELINE MOLLETT; PEARL BROWN; PAUL J.
BROWN; REGINA SCOTT; RONALD KEITH SCOTT;
ROSEMARY JUSTICE; JAMES JUSTICE; FRANKLIN D.
FULLER;     DONNETTA    BLANKENSHIP;     ORVILLE
BLANKENSHIP;      AMY     RUNYON;     CHRISTINA
BLANKENSHIP; JOSH RUNYON; DAVID DILLON; MARY
ELIZABETH DILLON; DAVID EVANS; MAGOLA MAE
EVANS; CHRISTOPHER S. BROWN; CARMELITA BROWN;
ERNEST BROWN; OPAL CRABTREE; JOHNNY “BO”
CRABTREE; PAUL DAVID BROWN; KATHELENE BROWN;
MARY ANN CRABTREE; IRA EVANS; GLENNA FAE
EVANS; FRANKLIN FINNELL; FRANK FULLER; FRANCIS
FULLER; PRESTON CHILDS; LAURA CHILDS; SAMMY
ROSE; AARON FARMER; TAMMY BROWN BENTLEY;
SHEENA HUBERT; BRANDON HUBERT; TAMMY MOSLEY;
TIM MOSLEY; TARA PENNINGTON; DAVID B. MCCOY;
JUDY MCCOY; DEBORAH IRENE SAMMONS; BILLY
SAMMONS, III; FAYE SAMMONS; BILLY IRVINE
SAMMONS, IV; MATTHEW SAMMONS; MIRANDA SAMMONS;
RUSSELL PRINCE; VIRGINIA PRINCE; JAMES PRINCE;
ASHLEY PRINCE; BOB VINICIL; BETTY BAISDEN;
ORVILLE BAISDEN; SHAWN MICHAEL BAISDEN; CONNIE
MULLINS; JERRY MULLINS; LAURA MULLINS; SHIRLEY
MULLINS; TERRY MULLINS; CARRIE ANN PRATER;
AMANDA RENEE HICKS; RICKY HICKS; CHRISTOPHER
HICKS; ROBIN SMITH; CAITLYN SMITH; REBECCA E.
ROBERTS; CHESTER ROBERTS; MARY ROBERTS; RANDY
S. MEADOWS; CRYSTAL PRINCE; BALLARD PRINCE;
ROBERT PRINCE; SAVANNAH PRINCE; ERIC PRINCE;
LASSIE PRATER; KENNETH STROUD; CHRISTOPHER
CHASE STROUD; KENNETH AARON STROUD; KEITH
STATEN;    CECELIA   STATEN;  JESSIE    MEADOWS;
JENNIFER SPENCE; JOSHUA SPENCE; DAVID JOE
MOLLETT; ELMER MOLLETT; MEKIA MOLLETT; JOHN
MAY; FRANCIS MAY; MATTHEW MAY; JANICE WALLEN;
DOCK WALLEN; TIMOTHY WALLEN; HESTER RUNYON;
ARNOLD RUNYON; LARRY BROWN, JR.; KATHY HARDIN;
MAUDE RICE; MICHAEL LESTER; MICHAEL SHANE
LESTER; JENNIFER BALDRIDGE; NALO JEAN ROBERTS;
MARGIE ROBINETTE; JOHN ROBINETTE; JONATHAN
ROBINETTE; STEVEN ROBINETTE; STEVE BALL; LISA
WALLEN; MARY MARGARET MILAM; JIMMY MILAM;
CHRISTOPHER BRIAN MILAM; CHRISTOPHER BRIAN
MILAM, JR.; MARY SUE MEADOWS; RANDY MEADOWS;
JOSEPH    MEADOWS;    AUSTIN  MEADOWS;    DANIEL
MEADOWS; JAMES “BO” SCOTT, and Family; MADGE
FRANCE; DAVID FRANCE; LUCY CHAFIN; ROY
FRANKLIN; LISA FRANCIS; ETHAN FRANCIS; LARISA
FRANCIS; LISA BLANKENSHIP; LEANN MICHELLE
CENTERS; DESTINY ALEXANDRIA CENTERS; BEVERLY
IVINS; AMY BAILEY; JAMES L. BAILEY; JAMES C.
BAILEY; CODY BAILEY; BILLY HATFIELD; JIMMY
HATFIELD; TIMMY HATFIELD; BRANDI HENSLEY;
CATHY HENSLEY; DUSTI HENSLEY; JAMES HENSLEY;
JAMIE    HENSLEY;    SHIRLEY   HENSLEY;    JAMES
CRABTREE; WILLIAM OSCAR CRABTREE; JAMES D.
CRABTREE; JULIE ANN CRABTREE; JESSICA DOTSON;
BRIAN   DOTSON;    VERONICA  DOTSON;    VICTORIA
DOTSON; BRANDON DOTSON; JIMMY HENSLEY; JOANIE
DOTSON; JOINE FINNELL; EDNA MARIE FINNELL;
INGA HURLEY; BILL HURLEY; ESTALENE LESTER;
LEAH LESTER; EDDIE DILLON; ANITA DILLON; MEGAN
DILLON; ERIC DILLON; DEBORAH STANLEY; DOROTHY
SPARKS; DAVID WADE HENSLEY; MARGARET ADKINS;
JAMES EDWARD PRINCE; LINDA SUE NORTH PRINCE;
JERRY LEE FIELDS; FRANK ELWOOD FIELDS; SHAYNE


                                - 2 -
ANTHONY FIELDS; MISTY DAWN MILLER DILLON;
HAILEY DAWN MILLER DILLON; JAMES FIELDS; BETH
ANN WALLEN; ALYSA WALLEN; MARK ADKINS; MARSHA
O. ADKINS; DAKOTA BREWSTER; MARY HELEN YATES;
MELVIN CHARLES MCCOY; MADONNA MCCOY; AMANDA
DAWN MCCOY; MELVIN LEE MCCOY; DAVID MICHAEL
MCCOY; MYRA K. SLONE; MISTY DAWN FIELDS
CUNNINGHAM; JENNIFER LYNN JOHNSON ENDICOTT;
BRITTANY LYNN JOHNSON; DEBRA ANN MILLER; DAVID
B. YATES; BETTY FIELDS AYERS; EUGENE CLINE;
MARK MARCUM; MARGARET ANN WHITT; MARY ANN
ROBERTS; JACOB ANDREW LOPEZ; JAQLYN MARIE
LOPEZ; JESSE JACINTO LOPEZ; MARCUS CODY
ADKINS; MELISSA BENTLEY; AUSTIN PAUL RYAN
BROWN; KURASTIN PAIGE BROWN; MICHAEL TODD
ADKINS; MARK STANLEY; NATASHA LYNN STANLEY;
FRANCIS HICKS MAY; DREAMA LYNN MARCUM GANNON
HOLMES; CHRISTINA MICHELLE H. OOTEN; BILL
HENRY; CHARLES EDWARD STANLEY; TERESA ANN
STANLEY; CHRISTOPHER LEE HICKS; JEREMY DAVID
MCCOY; ALICE OOTEN; CAROL FRANCIS LOCKARD
MAYNARD; CHARLOTTE SEWARD; DARLENE HICKS;
BARBARA ANN CRABTREE HELVEY; OPAL MAY ROBERTS;
RICHARD LEWIS; ORTHA FRANCE; JESSICA LYNN
BOWMAN BLANKENSHIP; TIFFANY NICOLE PRICE;
VICKY LYNN WHITE; ROSCOE WHITE; RUTH WHITE;
SHEILA RENA MAYNARD; PHILLIP BRYANT COLEMAN;
ARLEEN FAYE COLEMAN; JOHN ALLEN DILLON;
JONATHAN   CLIFFORD   WHITT;   RUDOLPH   SCOTT
SEEFELDT; NANCY ANN LOCKARD SEEFELDT; GARTH
SIRCHER; ZACHARIAH SCOTT BROOKS SEEFELDT;
ARTHUR DINGESS; CHARLES TRAVIS LOCKARD; ANGELA
RHONDA NICOLE ANDERSON LOCKARD; CHARLES TRAVIS
LOCKARD, JR.; MICHAELA NICOLE LOCKARD; SHARON
LESTER; MISTIE NICOLE PRINCE; KENNETH PATRICK
HENSLEY; CARL BOWMAN; LINDA GAYE CLINE BOWMAN;
CARLA JO BOWMAN; DAKOTA LEE EARL BLANKENSHIP;
NORMA JEAN HENSLEY CLARK; ROBERT JAMES CLARK,
JR.; JOSHUA JAMES CLARK; PEGGY SUE MILLER;
PAUL MICHAEL SLONE; DONNA FIELDS SLONE;
ANGELEA CHRISTINA FIELDS; PEGGY SUE HENSLEY
MAY; CHESTER LAWRENCE MAY, JR.; MATTHEW
LAWRENCE MAY; SABRINA MARIE DOLL; SHARON B.
ADKINS; MICHAEL ADKINS; DOROTHY P. POPE;
CHRISI CALODNIA PRINCE; ANGELA MARIE BOWMAN;
FRANKIE   DALE    HICKS;   CHRISTINE    PRICE;
ALEXANDRIA RACHELLE LAWSON FIELDS; ROBERT


                              - 3 -
JOSEPH PRICE; CHEYENNE JANE FIELDS; ELMER “BO”
COLLINS;   CHRISTY   COLLINS;  JOEY   COLLINS;
FRANCES MOLLET ROER; DONALD L. ROER; DIANA L.
ROER; ERNIE HALL; HANSEL LEE COLLINS; NINA
HATFIELD; OPAL L. JERVIS; TOM D. JERVIS; JOYCE
ANN HENSLEY PATTON; KRISTA DONLEY; CHRISTOPHER
MATTHEW BROWN; LISA RENEE TYGART BROOKS;
RONALD H. BROOKS, II; MARK YORK; BARB S. YORK,

                                                  Plaintiffs - Appellees,

             versus


RAWL SALES AND        PROCESSING   COMPANY;    MASSEY
ENERGY COMPANY,

                                                 Defendants - Appellants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.   Robert C. Chambers,
District Judge.    (2:05-cv-00965; 2:05-cv-0966; 2:05-cv-0987;
2:05-cv-1132;   2:05-cv-1151;    2:05-cv-1152;    2:05-cv-1153;
2:05-cv-1154)


Submitted:    August 17, 2007                 Decided:   September 7, 2007


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel L. Stickler, Albert F. Sebok, Brian J. Moore, JACKSON KELLY,
P.L.L.C., Charleston, West Virginia, for Appellants. Van Bunch,
BONNETT, FAIRBOURN, FRIEDMAN & BALINT, P.C., Phoenix, Arizona;
Martin R. Smith, Jr., Kevin W. Thompson, SMITH & THOMPSON, Cross
Lanes, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   - 4 -
PER CURIAM:

            Rawl Sales and Processing Company and Massey Energy

Company    (Defendants)     appeal       from    the   district      court’s    order

granting   the   Plaintiffs’     motion         to   amend   their    complaint       by

dismissing the sole federal claim (Count 12) and remanding the

remaining state law claims to West Virginia state court.                             The

Plaintiffs     have    moved   to    dismiss         the   appeal     for    lack    of

jurisdiction under 28 U.S.C. § 1447(d) (2000).

            A district court’s order remanding a case to state court

is generally not reviewable.              28 U.S.C. § 1447(d).               Appellate

review of remand orders is permitted, however, when the district

court’s order is based on its decision to decline to exercise

discretionary jurisdiction under 28 U.S.C. § 1367(c) (2000).                         See

Jamison v. Wiley, 14 F.3d 222, 233 (4th Cir. 1994); see also

Battle v. Seibels Bruce Ins. Co., 288 F.3d 596, 606 n.16 (4th Cir.

2002) (explaining that, under “well-settled precedent,” remands

based on § 1367(c) are appealable final orders under 28 U.S.C.

§ 1291 (2000)); Hinson v. Norwest Fin. S.C. Inc., 239 F.3d 611, 615

(4th Cir. 2001).

            Here,     the   district      court      specifically         declined    to

exercise jurisdiction under § 1367(c), citing this court’s decision

in   Hinson.     Accordingly,       we    have    jurisdiction       to    review    the

district court’s remand order, and we deny the motion to dismiss

the appeal.


                                         - 5 -
            We have reviewed the record, the parties’ briefs, and the

district court’s opinion and find no reversible error in the

court’s decision to remand the underlying cases to state court. We

also find no abuse of discretion in the district court’s decision

to   deny   the   Defendants’    request    for   reimbursement   of   costs

associated with removal.        We therefore affirm on the reasoning of

the district court.     White v. Rawl Sales & Processing, Inc., Nos.

2:05-cv-00965;       2:05-cv-0966;         2:05-cv-0987;    2:05-cv-1132;

2:05-cv-1151; 2:05-cv-1152; 2:05-cv-1153; 2:05-cv-1154 (S.D. W. Va.

May 8, 2006).

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    - 6 -